





Exhibit 10.1
SEPARATION AND TRANSITION SERVICES AGREEMENT
Edward J. Borkowski (“Borkowski”) and MiMedx Group, Inc. (“Company”) (jointly
referred to as the “Parties” or individually referred to as a “Party”) hereby
enter into this Separation and Transition Services Agreement (“Agreement”) dated
and effective as of November 15, 2019 (the “Effective Date”).
WHEREAS, Company is in the process of preparing its Annual Report on Form 10-K
for the fiscal year ended December 31, 2018, including audited financial
statements for the 2018 fiscal year, financial statements for the 2017 fiscal
year and restated financial statements for the 2016 fiscal year (such Annual
Report on Form 10-K, the “Super 10-K”) to be filed with the U.S. Securities and
Exchange Commission (the “SEC”);
WHEREAS, the Company desires that Borkowski, an Executive Vice President and the
Interim Chief Financial Officer of Company, continue to assist the Company with
the preparation and filing of the Super 10-K and the related matters set forth
herein; and
WHEREAS, the Parties desire to fully and finally resolve any and all disputes
between them and to set forth the terms and conditions of Borkowski’s continued
employment, resignation, and transition.
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both Parties, the Parties hereby
agree as follows:
1.Resignation from Employment. Borkowski hereby voluntarily resigns from his
employment with Company, as well as from any and all officer, director or other
positions that Borkowski holds with Company and its affiliates, effective as of
the Effective Date of this Agreement. Company hereby accepts such resignations.
2.Transition. Borkowski will provide Transition Services (as defined below) to
Company commencing on the Effective Date of this Agreement until the earlier of
the first business day immediately following the date on which Company files its
Super 10-K with the SEC or December 31, 2019 (the “Transition Period”). During
the Transition Period, Borkowski will provide the “Transition Services,” which
for purposes of this Agreement shall mean performing the duties of the Interim
Chief Financial Officer with respect to filing the Super 10-K and assisting with
the transition of his duties which encompasses managing the process of preparing
the Super 10-K, delivering to Company’s Board of Directors a near-final draft of
the Super 10-K, reasonably in advance of the date on which the Super 10-K is
ready to be filed with the SEC, and executing and delivering to Company the
signatures and certifications required of Borkowski in connection with the
filing of the Super 10-K with the SEC in his capacity as principal financial
officer and principal accounting officer of Company. Borkowski will perform all
Transition Services diligently, in good faith, and to the best of his
professional ability and judgment. Borkowski will not enter into any agreement
that creates any binding obligation on behalf of Company without the express
prior written consent of Company’s Chief Executive Officer. Additionally,
commencing on the date the Transition Period ends and until March 31, 2020,
Borkowski will deliver the signatures and certifications required of Borkowski
in connection with the filing of the Super 10-K with the SEC at the reasonable
request of Company and will make himself available for consultation with respect
to matters related to the Transition Services and matters related to the
preparation and filing of Company’s Annual Report on Form 10-K for the fiscal
year ending December 31, 2019 that involve Borkowski’s duties and
responsibilities during his employment with Company; provided that such
cooperation will be provided telephonically, during non-business hours to the
extent practicable, and will not unreasonably interfere with Borkowski’s
performance of his responsibilities in his new employment, and further provided
that if the Super 10-K has not been filed prior to the end of the Transition
Period, then Borkowski will maintain knowledge sufficient to provide the
signatures and certifications as described above with







--------------------------------------------------------------------------------







respect to the Super 10-K, with Company’s cooperation, as reasonably requested
by Company. Borkowski will be reimbursed for reasonable out-of-pocket expenses
that Borkowski incurs in performing such services and the Transition Services in
accordance with Company’s business expense policies then in effect.
3.Payments. Subject to the terms and conditions of this Agreement (including
without limitation, Section 16 below), and provided that Borkowski does not
revoke it:
a.Installment Payments. The Company will pay Borkowski a special payment (the
“Transition Payment”) in installments as follows: (i) $1,700,000, to be paid
within seven (7) business days following the Effective Date; (ii) $1,750,000 to
be paid within seven (7) business days following the filing of the Super 10-K
with the SEC; and (iii) $500,000 to be paid within seven (7) business days after
Borkowski signs and returns to Company the Supplemental Release (without
revoking it, as provided therein) attached as Exhibit A to this Agreement (the
“Supplemental Release”); provided, however, that Borkowski must sign and return
the Supplemental Release within 21 days after (but not before) March 31, 2020
(or if Borkowski has a dispute regarding a prior payment under this Agreement,
within 21 days after the later of March 31, 2020 and the resolution of such
dispute). The Transition Payment will be subject to required and authorized
income and employment tax withholdings and deductions, and will be reported on a
Form W-2 to Borkowski. Each installment payment of the Transition Payment under
this Section 3(a) shall be made via direct deposit or wire transfer pursuant to
the wire transfer instructions provided by Borkowski to Company in writing
provided that he provides such instructions no later than five business days
after the Effective Date. The Company will pay a gross amount of $50,000
(without any withholdings or deductions) to Wilson Sonsini Goodrich & Rosati for
Borkowski’s attorneys’ fees and costs in connection with the negotiation and
preparation of this Agreement within seven (7) business days following the
Effective Date, which amount will be reported on Form 1099s to Borkowski and
Wilson Sonsini Goodrich & Rosati.
b.Acknowledgement. Borkowski agrees that, except as expressly set forth in
Sections 2, 3, and 11 of this Agreement, and any earned and unpaid base salary
and PTO balance (if any) through the Effective Date of this Agreement, Company
and the other Released Parties (as defined below in Section 6) do not owe (and
will not owe) him any other amounts, including without limitation any salary,
bonus, profit-sharing or incentive compensation of any kind, notice or severance
pay, equity-based compensation, or other payments or benefits of any kind.
Borkowski further agrees that the total sum of the gross payments to him under
this Agreement or otherwise will not exceed $4 million, exclusive of
reimbursements for reasonable out-of-pocket expenses as set forth in Sections 2
and 11 herein.
4.Company Benefits. Borkowski agrees that he will not accrue any PTO during the
Transition Period or participate in any Company benefit plans or perquisites in
which he currently participates, including, without limitation, Company’s
short-term or long-term incentive compensation plans (including, without
limitation, any Management Incentive Plan or any equity-based compensation or
plan) with respect to Company’s fiscal year 2019 or 2020.
5.Equity. Borkowski acknowledges and agrees, as of the Effective Date of this
Agreement, he had vested in 33,333 shares of Company’s common stock and no more.
The vested shares shall continue to be governed by the terms and conditions of
Company’s 2016 Equity and Cash Incentive Plan and the applicable Restricted
Stock Award Agreement (the “Stock Agreement”). Borkowski further acknowledges
and agrees that all other equity award agreements are null and void and that he
will not continue to vest in any outstanding Company equity awards he holds as
of the Effective Date of this Agreement, that he is not entitled to any further
Company equity awards, and that any and all unvested portions of outstanding
equity awards are hereby cancelled and forfeited as of the Effective Date of
this Agreement.




2

--------------------------------------------------------------------------------







6.Released Parties. “Released Parties” as used in this Agreement means: (a)
Company and its past, present and future parents, divisions, subsidiaries,
partnerships, affiliates, and other related entities, and (b) each of the
foregoing entities' and persons’ past, present and future owners, trustees,
fiduciaries, administrators, shareholders, directors, officers, partners,
members, associates, agents, employees, and attorneys, and (c) the predecessors,
successors, and assigns of each of the foregoing persons and entities.
7.Release of Claims by Borkowski.
a.    Release. Borkowski, and anyone claiming through Borkowski or on
Borkowski’s behalf, hereby waives and releases Company and the other Released
Parties with respect to any and all claims, whether currently known or unknown,
that Borkowski now has or has ever had against Company or any of the other
Released Parties arising from or related to any act, omission, or thing
occurring or existing at any time prior to or on the date on which Borkowski
signs this Agreement. Without limiting the foregoing, the claims waived and
released by Borkowski hereunder include, but are not limited to: (i) all claims
arising out of or related in any way to Borkowski’s employment, compensation,
other terms and conditions of employment, or termination from employment with
Company, including without limitation all claims for any compensation payments,
bonus, severance pay, equity, or any other compensation or benefit; (ii) all
claims that were or could have been asserted by Borkowski or on Borkowski’s
behalf in any federal, state, or local court, commission, or agency, or under
any contract, tort, or other common law theory (including, without limitation,
any employment agreement or offer letter); and (iii) all claims that were or
could have been asserted by Borkowski or on his behalf under: (x) the Age
Discrimination in Employment Act; and (y) any other federal, state, local,
employment, services, or other law, regulation, ordinance, constitutional
provision, executive order, or other source of law, including, without
limitation, under any of the following laws, as amended from time to time: Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans
with Disabilities Act, the Equal Pay Act, the Employee Retirement Income
Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Genetic Information Nondiscrimination Act, the Fair Credit
Reporting Act, and federal, state, and other securities laws. Notwithstanding
the foregoing, the releases and waivers in this Section 7 will not apply to any
claim for unemployment or workers’ compensation, any claim to indemnification
under any applicable law or the Company Bylaws, or any director and officer
insurance.
b.    Protected Activity. Notwithstanding anything to the contrary in this
Agreement, Borkowski understands that nothing contained in this Agreement limits
Borkowski’s ability to report possible violations of law or regulation to, or
file a charge or complaint with, the SEC, Department of Justice, the Equal
Employment Opportunity Commission, the National Labor Relations Board, or any
other federal, state or local governmental agency or commission (collectively,
“Government Agencies”). Borkowski further understands that this Agreement does
not limit Borkowski’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to Company.
c.    No Pending or Future Claims. Borkowski confirms that he has not filed any
legal or other proceeding(s) against any of the Released Parties (provided,
however, that Borkowski need not disclose to Company, and the foregoing
confirmation does not apply to, conduct or matters described in Section 7(b)
above), is the sole owner of the claims released herein, has not transferred any
such claims to anyone else, and has the full right to grant the releases and
agreements in this Agreement. Borkowski further agrees that Borkowski will not
at any time become a party to, or otherwise become a class- or collective-member
or other similar claimant in, any class, collective, representative,
multiple-plaintiff, or other consolidated or similar action in any court or
arbitration against any of the Released Parties that involves or is based upon
any claim waived and released by Borkowski in Section 7(a) above, and will take
all steps necessary to opt out of any such actions. In the event of any
complaint, charge, proceeding or other claim (collectively, “Claims”) filed with




3

--------------------------------------------------------------------------------







any court, other tribunal, or governmental or regulatory entity that involves or
is based upon any claim waived and released in Section 7(a) above, Borkowski
hereby waives and agrees not to accept any money or other personal relief on
account of any such Claims for any actual or alleged personal injury or damages
to Borkowski, including without limitation any costs, expenses and attorneys’
fees incurred by or on behalf of Borkowski.
8.Release of Claims by Company and the Other Released Parties.
a.Release. Company and the other Released Parties hereby and forever release
Borkowski from, and agree not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Company or any other Released Party may
possess against Borkowski arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date; provided that the
release and waivers in this Section 8(a) shall not release any rights or claims
of Company or any of the other Released Parties with respect to (i) Company’s
existing April 1, 2016 Compensation Recoupment Policy (without revision), only
with respect to incentive compensation paid to Borkowski prior to the Effective
Date of this Agreement if applicable, and to no greater extent than applied to
any other Executive as defined under the Securities Exchange Act of 1934 or (ii)
any claims for fraud, embezzlement or other criminal conduct by Borkowski
relating to the performance of Borkowski’s duties to Company that are unknown to
Company as of the Effective Date of this Agreement.
b.No Pending or Future Claims. Company confirms that it has not filed any legal
or other proceeding(s) against Borkowski, is the sole owner of the claims
released herein, has not transferred any such claims to anyone else, and has the
full right to grant the releases and agreements in this Agreement. Company
further agrees that it will not at any time become a party to any action in any
court or arbitration against Borkowski that involves or is based upon any claim
waived and released by Company in Section 8(a) above.




4

--------------------------------------------------------------------------------







9.
Representations.

a.Existing Agreements and Obligations. Borkowski hereby acknowledges and agrees
that, except if prohibited by law, he remains subject to his post-employment
obligations related to protection of confidential Company information,
intellectual property, and other restrictive covenants, as set forth in his
Change in Control Severance Compensation and Restrictive Covenant Agreement, his
Employee Inventions and Assignment Agreement, his Non-Competition Agreement, and
his Confidentiality and Non-Solicitation Agreement (collectively, the “Existing
Agreements”). Borkowski represents and confirms that he has not engaged in any
conduct with respect to Company or his duties for Company that violates or has
violated any laws, regulations, or obligations to Company, and Borkowski agrees
that, during the Transition Period, he will not engage in any conduct with
respect to Company or his duties for Company that violates any laws,
regulations, or obligations to Company. Borkowski agrees that he has no present
or future right to employment with Company and will not apply for re-employment
with the Company or any of its affiliates.
b.New Employment. Borkowski represents that (i) his provision of the Transition
Services will not violate any obligation he may have to any other person or
entity, including any new or prospective employer; (ii) such new or prospective
employment does not violate the terms of this Agreement, the Existing
Agreements, or any other obligation Borkowski has to Company; (iii) he will not
use or disclose to Company or its affiliates any confidential or proprietary
information of any other person or entity (including but not limited to any new
or prospective employer) in the provision of the Transition Services or
otherwise; and (iv) he has disclosed the fact and anticipated duration
associated with the Transition Services to any new employer and that such new
employer has consented to him providing the Transition Services as contemplated
by this Agreement.
10.Directors’ and Officers’ Insurance. Company agrees that it shall maintain, at
its own expense, directors' and officers' liability insurance providing coverage
to Borkowski, for his role in and provision of services to Company from the
Effective Date through March 31, 2020, that is no less favorable or expansive
than the coverage provided to then-current directors and officers of the
Company. The Company further agrees that it will indemnify Borkowski with
respect to his role in and provision of services to Company from the Effective
Date through March 31, 2020 in the same manner and to the same extent as
provided for then-current directors and officers under the Company’s Bylaws (as
in effect or amended from time to time) and any provision of applicable law.
11.Cooperation. Except as provided in Section 7(b) above, and without limiting
or otherwise affecting Borkowski’s obligations under Section 2 of this
Agreement, at Company’s request, Borkowski will reasonably cooperate in any
administrative, investigative, litigation or other legal matter(s) involving
Company or its affiliates which relate to Borkowski’s employment with Company
(including the Transition Services). Borkowski’s obligation to cooperate
hereunder will encompass meeting and conferring with Company or its counsel by
telephone, video conference, or in person (if necessary, and subject to
Borkowski’s availability), at the reasonable request of Company and at the
mutual convenience of the Parties, and/or providing truthful testimony;
provided, however, that such cooperation shall not unreasonably interfere with
Borkowski’s performance of his responsibilities in his new employment. Borkowski
will be reimbursed for reasonable out-of-pocket expenses that Borkowski incurs
in rendering cooperation pursuant to this Agreement, in accordance with the
Company’s business expense policies then in effect.
12.Return of Property. Borkowski acknowledges and confirms that he has returned
or will promptly return all property of Company that is in his possession,
custody, or control, including without limitation any and all documents and
other information that reflect or contain any Company confidential or
proprietary information, cell phones and other mobile devices, computers, credit
cards, and other equipment and materials furnished to him by Company; provided,
however, that Borkowski will be entitled to retain during the Transition Period
such property and/or equipment as Company and Borkowski deem necessary for his
performance of the Transition Services, but will return all




5

--------------------------------------------------------------------------------







such property upon the earlier of Company’s request and the first business day
following the conclusion of the Transition Period.
13.Non-Disparagement. Except as otherwise provided in Section 7(b), Borkowski
will refrain from all conduct, oral or otherwise, that disparages or damages the
reputation, goodwill or standing in the community of Company, its current
executive officers or members of its Board of Directors as of the Effective Date
of this Agreement, , or Company’s products, services or business, and hereby
represents that he has not engaged in any such conduct; provided that nothing
herein will prohibit Borkowski from giving truthful testimony or evidence to a
governmental entity, or if properly subpoenaed or otherwise required to do so
under applicable law. Company agrees that its current executive officers and the
current members of Company’s Board of Directors as of the Effective Date of this
Agreement will refrain from all conduct, oral, written, or otherwise, that
disparages or damages the reputation, goodwill, or standing in the community of
Borkowski; provided that nothing herein will prohibit such individuals from
giving truthful testimony or evidence to a governmental entity, or if properly
subpoenaed or otherwise required to do so under applicable law.
14.Representation Re: “Ineligible Persons”. Company complies with all Federal
and State laws and regulations, including, without limitation, the requirement
not to contract with “Ineligible Persons.” An “Ineligible Person” is any
individual or entity who: (i) is currently excluded, suspended, debarred or
otherwise ineligible to participate in the Federal health care programs (as
defined below); or (ii) has been convicted of a criminal offense related to the
provision of health care items or services and has not been reinstated in the
Federal health care programs after a period of exclusion, suspension, debarment,
or ineligibility. Borkowski hereby warrants and represents that neither
Borkowski nor any individual employed by Borkowski is an Ineligible Person.
Borkowski agrees to disclose to Company immediately any event that makes
Borkowski or any individual employed by Borkowski an Ineligible Person.
Borkowski agrees to provide access to, permit audit of, and provide copies of
records and other information to the U.S. Department of Justice, the Secretary
of the U.S. Department of Health and Human Services, the U.S. Comptroller
General, CMS, and such other officials entitled by law or under
government-funded programs as may be necessary for compliance by Company with
the provisions of all state and federal laws and contractual requirements
governing Company, including, but not limited to, the Medicare program. For
purposes of this Agreement, the term “Federal health care program” shall have
the meaning ascribed to it in 42 U.S.C. § 1320a-7b(f).
15.No Admission. Nothing in this Agreement is intended to or will be construed
as an admission by either Party or any of the other Released Parties that any of
them violated any law, breached any obligation or otherwise engaged in any
improper or illegal conduct with respect to the other Party or otherwise. Each
Party, and the other Released Parties, expressly deny any such illegal or
wrongful conduct.
16.Remedies. The Parties agree that each may, in addition to any other remedies
available to it/him, institute and prosecute proceedings in any court of
competent jurisdiction to enjoin the other from violating any provision of this
Agreement and that, in any such proceedings, the Parties will not assert that
the other has an adequate remedy at law for the breach of such provisions. The
Parties acknowledge and agree that any material breach of this Agreement by the
other relieves the non-breaching Party from its/his further obligation to
perform under this Agreement pending an adjudication of the issues by a court of
competent jurisdiction.
17.The Parties understand and agree that: (a) this is a full and final release
of all claims through the date they sign this Agreement; (b) they knowingly and
voluntarily release claims hereunder for valuable consideration; and (c) they
hereby are and have been advised of their right to have their attorney review
this Agreement (at their cost) before signing it. Borkowski further understands
and agrees that (a) he has up to 21 days to consider whether to sign this
Agreement; and (b) he may, at his sole option, revoke this Agreement upon
written notice delivered to Company’s Chief Executive Officer, within 7 days
after signing it. This Agreement




6

--------------------------------------------------------------------------------







will be void and Company will have no obligation to perform hereunder if
Borkowski timely revokes it.
18.Additional Provisions. This Agreement embodies the entire agreement of the
Parties regarding the matters described herein and supersedes any and all prior
and/or contemporaneous agreements, oral or written, between the Parties
regarding such matters (including, without limitation, all existing compensation
agreements between the Parties), provided that the Existing Agreements and the
Stock Agreement will continue in full force and effect in accordance with their
terms. The Parties acknowledge that no promises or representations other than
those set forth in this Agreement have been made to either of them to induce
either of them to sign this Agreement, and that each of them has relied only on
promises expressly stated herein. This Agreement is governed by the internal
laws of the State of Georgia, and may be modified only by a writing signed by
all Parties. The waiver by either Party of a breach of any term or provision of
this Agreement must be in writing signed by such Party in order to be binding
and, further, will not operate or be construed as a waiver of a subsequent
breach of the same provision by any Party or of the breach of any other term or
provision of this Agreement. This Agreement is enforceable by Company and its
affiliates and may be assigned or transferred by Company to, and will be binding
upon and inure to the benefit of, any parent or other affiliate of Company or
any person which at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all of the assets, stock or business of Company or
of any division thereof. Borkowski may not assign any of Borkowski’s rights or
obligations under this Agreement. If any restriction(s) herein is found to be
unenforceable by a court of competent jurisdiction, the Parties agree that any
such restriction(s) may be modified or limited so that it or they may then be
enforced to the fullest extent possible. The provisions of this Agreement are
severable if a court of competent jurisdiction finds any of them unenforceable
(after any modification or limitation under the foregoing).
19.Tax Matters. All payments and other benefits provided under this Agreement
will be subject to applicable withholdings and deductions in accordance with
applicable law. It is intended that any amounts payable under this Agreement
will be exempt from or comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and treasury regulations relating thereto, so as
not to subject Borkowski to the payment of any interest and tax penalty which
may be imposed under Section 409A of the Code, and this Agreement will be
interpreted and construed accordingly; provided, however, that Company and the
other Released Parties will not be responsible for any taxes, penalties,
interest or other losses or expenses incurred by Borkowski due to any failure to
comply with Section 409A of the Code. The timing of the payments or benefits
provided herein may be modified to so comply with Section 409A of the Code
(including, without limitation, making any payments that become due under
Section 3 in calendar year 2020 rather than calendar year 2019). All references
in this Agreement to Borkowski’s termination of employment will mean a
separation from service within the meaning of Section 409A of the Code, to the
extent necessary under Section 409A of the Code. Each payment under this
Agreement as a result of the separation of Borkowski’s service will be
considered a separate payment for purposes of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if on the date of
Borkowski’s separation from service (as defined in Section 409A of the Code) (i)
Company is a publicly traded corporation and (ii) Borkowski is a “specified
employee,” as defined in Section 409A of the Code, then to the extent any amount
payable under this Agreement upon Borkowski’s separation from service
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, that under the terms of this Agreement
would be payable prior to the six (6) month anniversary of Borkowski’s
separation from service, such payment will be delayed until the earlier to occur
of (x) the first day of the seventh month following Borkowski’s separation from
service or (y) the date of Borkowski’s death. Any reimbursement payable to
Borkowski pursuant to this Agreement will be conditioned on the submission by
Borkowski of all expense reports reasonably required by Company under any
applicable expense reimbursement policy, and will be paid to Borkowski within
thirty (30) days following receipt of such expense reports, but in no event
later than the last day of the calendar year following the calendar year in
which Borkowski incurred the reimbursable expense. Any amount




7

--------------------------------------------------------------------------------







of expenses eligible for reimbursement or in-kind benefit provided during a
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefit to be provided during any other calendar year. The right to
reimbursement or to an in-kind benefit pursuant to this Agreement will not be
subject to liquidation or exchange for any other benefit.
20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be considered an original, and all of which taken together
will be considered one and the same instrument. This Agreement may be executed
by .pdf signatures and a .pdf signature will constitute an original for all
purposes.
THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, UNDERSTAND EACH OF ITS
TERMS, AND INTEND TO BE BOUND THEREBY:
EDWARD J. BORKWOSKI






/s/ Edward J. Borkowski        






Date: November 18, 2019
MIMEDX GROUP, INC.






By: /s/ Timothy R. Wright_________


Title: Chief Executive Officer


Date: November 18, 2019





                










8

--------------------------------------------------------------------------------








EXHIBIT A -- SUPPLEMENTAL RELEASE


Edward J. Borkowski ("Borkowski") and MiMedx Group, Inc. (“Company”) hereby
enter into this Supplemental Release ("Release") in accordance with the
Transition Agreement between Company and Borkowski dated November 15, 2019 (the
"Agreement"). Capitalized terms not expressly defined in this Release will have
the meanings set forth in the Agreement:


1.    Borkowski understands and agrees that Borkowski’s execution of this
Release within 21 days following (but not before) March 31, 2020 (or if
Borkowski has a dispute regarding a prior payment under the Agreement, within 21
days after the later of March 31, 2020 and the resolution of such dispute) is
among the conditions precedent to Company’s obligation to provide the final
installment payment as set forth in Section 3(a) of the Agreement. Company will
provide such payment in accordance with the terms of the Agreement once the
conditions set forth therein and in this Release have been met.


2.    "Released Parties" as used in this Release includes: (a) Company and its
past, present and future parents, divisions, subsidiaries, partnerships,
affiliates, and other related entities; (b) each of the foregoing entities' and
persons’ past, present and future owners, trustees, fiduciaries, administrators,
shareholders, directors, officers, partners, members, associates, agents,
employees, and attorneys; and (c) the predecessors, successors and assigns of
each of the foregoing persons and entities.


3.    Borkowski and anyone claiming through him or on his behalf hereby waive
and release Company and the other Released Parties with respect to any and all
claims, whether currently known or unknown, that Borkowski now has or has ever
had against Company or any of the other Released Parties arising from or related
to any act, omission, or thing occurring or existing at any time prior to or on
the date on which he signs this Release. Without limiting the foregoing, the
claims waived and released by Borkowski hereunder include, but are not limited
to, all claims under the Age Discrimination in Employment Act; all claims under
any other federal, state, local, employment, services or other law, regulation,
ordinance, constitutional provision, executive order or other source of law; all
claims arising out of Borkowski’s employment (including without limitation the
Transition Services), compensation, other terms and conditions of employment
(including without limitation the Transition Services), or termination from
employment (including without limitation the Transition Services); all claims
for discrimination, harassment, retaliation and failure to accommodate; and all
contract, tort and other common law claims, including without limitation all
claims for breach of contract (oral, written or implied), wrongful termination,
defamation, invasion of privacy, infliction of emotional distress, tortious
interference, fraud, estoppel and unjust enrichment. Notwithstanding the
foregoing, the releases and waivers in this Section 3 will not apply to any
claim for unemployment or workers’ compensation, any claim to indemnification
under any applicable law or the Company Bylaws, or any director and officer
insurance.


4.    The Company and the other Released Parties hereby and forever release
Borkowski from, and agree not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Company or any other Released Party may
possess against Borkowski arising from any omissions, acts, facts, or damages
that have occurred up until and including the date on which Company signs this
Release, provided that the release and waivers in this Section 4 shall not
release any rights or claims of Company or any of the other Released Parties
with respect to (a) enforcing Company’s existing April 1, 2016 Compensation
Recoupment Policy (without revision), only with respect to incentive
compensation paid to Borkowski prior to the Effective Date of this Agreement if
applicable, and to no greater extent than applied to any other Executive as
defined under the Securities Exchange Act of 1934 or (b) any claims for fraud,
embezzlement or other criminal conduct by Borkowski relating to the performance
of Borkowski’s duties to Company that are unknown to Company as of the date
Borkowski signs this Release.


5.    Borkowski confirms that he has not filed any legal or other proceeding(s)
against any of the Released Parties, is the sole owner of and has not
transferred the claims released herein, and has the full right to grant the
releases and agreements in this Release. In the event of any further proceedings
initiated by Borkowski based upon any released matter, none of the Released
Parties will have any further monetary or other obligation of any kind to
Borkowski, and Borkowski hereby waives any such monetary or other recovery.
Company confirms that it has not filed any legal or other proceeding(s) against
Borkowski, is the sole owner of and has not transferred the claims released
herein, and has the full right to grant the releases and agreements in this
Release. In the event of any further proceedings initiated by any of the
Released Parties based upon any released matter, Borkowski will not have any
further monetary or other obligation of any kind to the Company or other
Released Parties, and the Company and other Released Parties hereby waive any
such monetary or other recovery.


6.    The Parties understand and agree that: (a) this is a full and final
release of all claims through the date they sign this Release; (b) they
knowingly and voluntarily release claims hereunder for



--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------







valuable consideration; and (c) they hereby are and have been advised of their
right to have their attorney review this Release (at their cost) before signing
it. Borkowski further understands and agrees that (a) he has up to 21 days to
consider whether to sign this Release; and (b) he may, at his sole option,
revoke this Release upon written notice delivered to Company’s Chief Executive
Officer within 7 days after signing it. This Release will be void if Borkowski
revokes it.


7.    Nothing in this Release is intended to or will be construed as an
admission by any of the Parties that any of them violated any law, breached any
obligation or otherwise engaged in any improper or illegal conduct with respect
to one another or otherwise. The Released Parties and Borkowski expressly deny
any such illegal or wrongful conduct. This Release, the Agreement, the Stock
Agreement, and the Existing Agreements are the entire agreement of the Parties
regarding the matters described in such agreements and supersede any and all
prior and/or contemporaneous agreements, oral or written, between the Parties
regarding such matters. This Release is governed by Georgia law, may be signed
in counterparts, and may be modified only by a writing signed by all Parties.


THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:


EDWARD J. BORKWOSKI






_______________________________






Date: _______________________________
MIMEDX GROUP, INC.






By: _______________________________


Title: _______________________________


Date: _______________________________











2